DETAILED ACTION

Remarks
Claims 1-5, 7, 8, 10-16, 18, 21, and 24-27 have been examined and rejected. This Office action is responsive to the amendment filed on 07/09/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-5, 7, 8, 10-16, 18, 21, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites:
[line 3], weighting a user's historical edit actions within a spreadsheet 
[line 4], weights from multiple edit actions
[line 7], the weighted historical edit actions
The relationship between these elements is unclear.  It is unclear if “the weighted historical actions” is intended to relate to the “user's historical edit actions within a spreadsheet” or “weights from multiple edit actions.”  The “weighted historical edit actions” are not recited to be “user’s,” “within a spreadsheet,” or “multiple.”  For the purposes of examination, these limitations are interpreted as:
[line 3], weighting a user's historical edit actions within a spreadsheet 
[line 4], weights from multiple edit actions
[line 7], weighted historical edit actions

Claim 1 further recites “combining weights from multiple edit actions for a spreadsheet cell that has a value that depends on values of multiple respective other spreadsheet cells.”  It is unclear whether this limitation is intended to recite “for a spreadsheet cell that has a value that depends on values of multiple respective other spreadsheet cells, combining weights from multiple edit actions” or “combining weights from multiple edit actions, wherein the multiple edit actions are for a spreadsheet cell that has a value that depends on values of multiple respective other spreadsheet cells.”   It is further unclear whether the limitation “that depends on values of multiple respective other spreadsheet cells” is intended to refer to “a spreadsheet cell” or “a value.”  For the purposes of examination, this limitations are interpreted as:
	For the purposes of examination, these limitations are interpreted as:
in association with a spreadsheet cell comprising a value, combining weights from multiple edit actions, wherein the value depends on values of multiple respective other spreadsheet cells

Claim 1 further recites:
[line 6], a plurality of initial display position recommendations within the spreadsheet 
[line 8], the plurality of initial display position recommendations
[line 10], the plurality of initial display positions
The relationship between these elements is unclear.  The claim does not previously recite a plurality of initial display positions, and it is unclear how the plurality of initial display positions is intended to recite to either the plurality of initial display position recommendations within the spreadsheet or the plurality of initial display position recommendations.  For the purposes of examination, these limitations are interpreted as:
[line 6], a plurality of initial display position recommendations within the spreadsheet 
[line 8], the plurality of initial display position recommendations within the spreadsheet
[line 10], a plurality of initial display positions

Claim 1 further recites “navigating to a selected one of the plurality of initial display positions in accordance with the selection upon initial display of the spreadsheet.”  It is unclear which limitation “upon initial display of the spreadsheet” is intended to modify.  It is unclear whether the limitation is intended to recite “upon initial display of the spreadsheet, navigating…” or “the selection upon initial display of the spreadsheet.”  However, the previously recited selection is not “upon initial display of the spreadsheet.”  For the purposes of examination, this limitations is interpreted as:
in association with initial display of the spreadsheet, navigating, in accordance with the selection, to a selected one of the plurality of initial display positions 

Regarding claims 11 and 12, claims 11 and 12 contain substantially similar limitations to those found in claim 1.  Consequently, claims 11 and 12 are rejected for the same reasons.

Regarding claims 2-8, 10, 13-16, 18, 21, and 24-27, claims 2-8, 10, 13-16, 18, 21, and 24-27 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  All weights, edit actions, initial and display positions/recommendations limitations are likewise rejected and interpreted.

Regarding claim 4, claim 4 recites “the entries in the weight matrix” and “the top entries.”  Parent claim 2 recites “entries that correspond to positions within the spreadsheet.”  Parent claim 3 recites “every entry in the weight matrix.”  It is unclear how the limitations of claim 4 are intended to relate to the limitations of parent claims 2 and 3.  Additionally, it is unclear if ‘weight value’ is intended to relate to the previously recited ‘weight value to every entry in the weight matrix’ of claim 3.  For the purposes of examination, claim 4 is interpreted as:
ranking entries in the weight matrix by a respective weight value and selecting a predetermined number of top entries

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 4.  Consequently, claim 15 is rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8, 10-14, 16, 18, 21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erwig et al. (US 20080244377 A1, published 10/02/2008), hereinafter Erwig.

Regarding claim 1, Erwig teaches the claim comprising:
A method for navigating to an initial position in a spreadsheet, comprising (Erwig Figs. 1-7; [0036], FIG. 2 is a flow diagram that illustrates the interaction of the tracking, pruning, navigation, and user interface components of the cell navigation system; system initially displays UnGo and ReGo (e.g., back and forward) buttons as disabled (e.g., by dimming them) when the program starts; if the user has previously used the cell navigation system and a navigation list is available, then the system may not initially disable these buttons; the system receives a new cell selection from the spreadsheet program based on a user navigation event; [0033], the user may also be able to right-click on the forward or back button to see a list of possible navigation targets as shown in FIG. 6 (list of initial display positions); claim 1, a method in a computer system for navigating to cells of a spreadsheet, the method comprising):
weighting a user's historical edit actions within a spreadsheet (Erwig Figs. 1-7; claim 2, wherein a cell is designated for trace-based navigation when the characteristic of the navigation is that the user modified the cell; [0004], an essential part of everyday work with spreadsheets is moving around within the spreadsheets to edit and inspect cells; [0013], as the user navigates through a spreadsheet using arrow keys, a tab key, a GoTo box provided by the spreadsheet program, and so forth, the system stores the addresses of the visited cells in a navigation list or stack of visited cells; the cell navigation system may also collect additional data about the visited cells, such as how long the user viewed the cell or kept it selected, what kind of content the cell contains, how the cell is related to other cells, and so on; based on the additional data, the cell navigation system determines the importance of the cell to the user; if the system determines that a cell is not likely to be important to the user, then the system may remove the cell from the navigation list; [0016], the cell store 120 and any information related to the user interface (e.g., the jump map described herein) are stored together with the spreadsheet; the cell navigation system 100 preserves any recently visited cell positions and any user-defined hot spots across editing sessions (actions when editing); when the user edits the spreadsheet later, the cell navigation system 100 preserves any recently visited cell positions and any user-defined hot spots across editing sessions; information may be stored for each user of the spreadsheet; to audit which cells a particular user viewed and/or modified; [0022], the cell navigation system tracks each cell that a user touches; the cell navigation system keeps a historical navigation list (e.g., a stack) of cells that the user has visited; [0023], a user may place a checkmark in a cell containing a checkbox or may place a checkbox in a separate user interface related to the spreadsheet that identifies a cell that the user may later want to revisit; the cell navigation system stores such cells that are relevant to the user in the navigation list; [0025], the cell navigation system removes entries from the list that are identified as having less relevance to the user; when the user repeatedly hits the down arrow and does not pause on a cell, the cell navigation system may determine that the user is simply on his or her way to an important cell and may not store the intermediate cells; after a particular action, such as the user pausing for a period of time (e.g., 10 seconds) or viewing details about the cell, the cell navigation system may determine that the cell is relevant to the user and store the cell in the list; [0026], the accidental cell is active for a period of time less than the PBT parameter, so the system does not add it to the navigation list; [0028], the cell navigation system identifies the contents of a cell to determine whether the cell is relevant to the user; empty cells that contain no content are identified as being less relevant to the user; [0031], the cell navigation system allows the user to configure the types of navigation events that add cells to the list as well as the depth of the list; the user may be able to specify that context-sensitive jumps (described in further detail herein) are always added to the list, but arrow key navigation is not; [0034], the cell navigation system may modify the color intensity of the disk to indicate the recency or importance of the cell represented by the disk; the cell navigation system may also modify the size of the disk based on the number of times the user has visited the cell represented by the disk; [0043], the list of entries 610 represents important cells that the user has selected previously), 
including combining weights from multiple edit actions for a spreadsheet cell that has a value that depends on values of multiple respective other spreadsheet cells (Erwig Figs. 1-7; claim 5, a cell is designated for trace-based navigation based on a relationship of the cell to other cells in the spreadsheet; [0002], a cell may alternatively contain a formula that defines how the contents of that cell are to be calculated from the contents of any other cell (or combination of cells); [0004], an essential part of everyday work with spreadsheets is moving around within the spreadsheets to edit and inspect cells; these movements are fundamental to working with spreadsheets and occur very frequently, such as when auditing spreadsheet formulas; even most trivial cell formulas contain one or more references to other cells; [0013], the cell navigation system may also collect additional data about the visited cells, such as how long the user viewed the cell or kept it selected, what kind of content the cell contains, how the cell is related to other cells, and so on; based on the additional data, the cell navigation system determines the importance of the cell to the user; [0014] the cell navigation system supports direct jumping to referenced cells in formulas, direct jumping back to previously visited cells (and back again); [0015], the tracking component 110 tracks the cells that a user visits or selects in a spreadsheet; the user may use a variety of keys and mouse clicks to select various cells in a spreadsheet; the cell store 120 stores the cells that the system 100 determines are important to the user along with any additional useful information about the cells; [0016], the cell store 120 and any information related to the user interface (e.g., the jump map described herein) are stored together with the spreadsheet; the cell store 120 may be stored within the same data file as the spreadsheet (combining weights); [0030], the cell navigation system prunes duplicate cells from the list; [0034], the cell navigation system presents a jump map user interface that provides a visual map that displays a reduced-size view of the spreadsheet and an indication of the approximate location of each cell in the list of important cells within the spreadsheet; the cell navigation system may modify the color intensity of the disk to indicate the recency or importance of the cell represented by the disk; the cell navigation system may also modify the size of the disk based on the number of times the user has visited the cell represented by the disk (combining weights); [0047], although single cells are often discussed herein for ease of explanation, the system can also operate on ranges of cells in the same way (combining weights); see also claim 2, [0016], [0023], [0031]);
determining a plurality of initial display position recommendations within the spreadsheet based on the weighted historical edit actions (Erwig Figs. 1-7; [0015], the cell store 120 stores the cells that the system 100 determines are important to the user along with any additional useful information about the cells; [0036], FIG. 2 is a flow diagram that illustrates the interaction of the tracking, pruning, navigation, and user interface components of the cell navigation system; these steps are performed when the program starts; the program was started by opening a workbook; system initially displays UnGo and ReGo (e.g., back and forward) buttons as disabled (e.g., by dimming them) when the program starts; if the user has previously used the cell navigation system and a navigation list is available, then the system may not initially disable these buttons; the system receives a new cell selection from the spreadsheet program based on a user navigation event; [0033], the user may also be able to right-click on the forward or back button to see a list of possible navigation targets as shown in FIG. 6 (list of initial display positions); [0034], the cell navigation system presents a jump map user interface that provides a visual map that displays a reduced-size view of the spreadsheet and an indication of the approximate location of each cell in the list of important cells within the spreadsheet; [0046], FIGS. 7A and 7B are display pages that illustrate a jump map user interface; see also claim 2, [0016], [0023], [0031]);
receiving a selection from the user of one of the plurality of initial display position recommendations using a user input device; and navigating to a selected one of the plurality of initial display positions in accordance with the selection upon initial display of the spreadsheet  (Erwig Figs. 1-7; claim 8, upon selection by the user of a designated cell from the displayed visual list, navigating to the designated cell; [0013], the cell navigation system presents the list to the user as a tool for navigating to the important cells; [0014], direct jumping back to previously visited cells (and back again), using a cell map to navigate through the spreadsheet; [0015], the cell store 120 stores the cells that the system 100 determines are important to the user along with any additional useful information about the cells; [0036], FIG. 2 is a flow diagram that illustrates the interaction of the tracking, pruning, navigation, and user interface components of the cell navigation system; these steps are performed when the program starts; the program was started by opening a workbook; system initially displays UnGo and ReGo (e.g., back and forward) buttons as disabled (e.g., by dimming them) when the program starts; if the user has previously used the cell navigation system and a navigation list is available, then the system may not initially disable these buttons; [0033], the user may also be able to right-click on the forward or back button to see a list of possible navigation targets as shown in FIG. 6 (list of initial display positions); [0034], the cell navigation system presents a jump map user interface that provides a visual map that displays a reduced-size view of the spreadsheet and an indication of the approximate location of each cell in the list of important cells within the spreadsheet; [0043], FIG. 6 is a display page that illustrates a list-based user interface for displaying the navigation list; [0046], FIGS. 7A and 7B are display pages that illustrate a jump map user interface for displaying the navigation list; when the user selects a disk (e.g., by clicking on it with the mouse or tabbing to it and pressing Enter), the system changes the current cell selection to the cell represented by the selected disk).

Regarding claim 11, claim 11 contains substantially similar limitations to those found in claim 1, the only difference being A computer program product for message pre-processing, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a computer to cause the computer to (Erwig Figs. 1-7; [0019], the computing device on which the system is implemented may include a central processing unit, memory, input devices (e.g., keyboard and pointing devices), output devices (e.g., display devices), and storage devices (e.g., disk drives); the memory and storage devices are computer-readable media that may be encoded with computer-executable instructions that implement the system, which means a computer-readable medium that contains the instructions; [0020], embodiments of the system may be implemented in various operating environments that include personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, programmable consumer electronics, digital cameras, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and so on; [0036], FIG. 2 is a flow diagram that illustrates the interaction of the tracking, pruning, navigation, and user interface components of the cell navigation system; these steps are performed when the program starts; the program was started by opening a workbook; system initially displays UnGo and ReGo (e.g., back and forward) buttons as disabled (e.g., by dimming them) when the program starts; if the user has previously used the cell navigation system and a navigation list is available, then the system may not initially disable these buttons; the system receives a new cell selection from the spreadsheet program based on a user navigation event).  Consequently, claim 11 is rejected for the same reasons.

Regarding claim 12, claim 12 contains substantially similar limitations to those found in claim 1, the only difference being A system for navigating to an initial position in a spreadsheet, comprising: an analysis module comprising a processor (Erwig Figs. 1-7; [0019], the computing device on which the system is implemented may include a central processing unit, memory, input devices (e.g., keyboard and pointing devices), output devices (e.g., display devices), and storage devices (e.g., disk drives); the memory and storage devices are computer-readable media that may be encoded with computer-executable instructions that implement the system, which means a computer-readable medium that contains the instructions; [0020], embodiments of the system may be implemented in various operating environments that include personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, programmable consumer electronics, digital cameras, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and so on).  Consequently, claim 12 is rejected for the same reasons.

Regarding claim 2, Erwig teaches all the limitations of claim 1, further comprising:
wherein weighting historical user actions comprises determining a weight matrix comprising entries that correspond to positions within the spreadsheet (Erwig Figs. 1-7; [0013], if the system determines that a cell is not likely to be important to the user, then the system may remove the cell from the navigation list; [0025], the cell navigation system removes entries from the list that are identified as having less relevance to the user; [0040], FIG. 5 is a data structure that illustrates the contents of the navigation list in one embodiment)

Regarding claim 13, claim 13 contains substantially similar limitations to those found in claim 2.  Consequently, claim 13 is rejected for the same reasons.

Regarding claim 3, Erwig teaches all the limitations of claim 2, further comprising:
wherein determining the weight matrix comprises assigning a weight value to every entry in the weight matrix based on the historical user actions (Erwig Figs. 1-7; [0013], as the user navigates through a spreadsheet using arrow keys, a tab key, a GoTo box provided by the spreadsheet program, and so forth, the system stores the addresses of the visited cells in a navigation list or stack of visited cells; the cell navigation system may also collect additional data about the visited cells, such as how long the user viewed the cell or kept it selected, what kind of content the cell contains, how the cell is related to other cells, and so on; based on the additional data, the cell navigation system determines the importance of the cell to the user; if the system determines that a cell is not likely to be important to the user, then the system may remove the cell from the navigation list; [0025], the cell navigation system removes entries from the list that are identified as having less relevance to the user; [0040], FIG. 5 is a data structure that illustrates the contents of the navigation list in one embodiment; the hot spot flag field 550 identifies whether the entry represents a hot spot; [0045], an indicator 625 identifies a hot spot entry that the user visits frequently and distinguishes it from other entries by using a different color and border)

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 3.  Consequently, claim 14 is rejected for the same reasons.

Regarding claim 5, Erwig teaches all the limitations of claim 3, further comprising:
wherein assigning the weight value to every entry in the weight matrix comprises assigning different weight values for different user actions at each position within the spreadsheet (Erwig Figs. 1-7; [0013], as the user navigates through a spreadsheet using arrow keys, a tab key, a GoTo box provided by the spreadsheet program, and so forth, the system stores the addresses of the visited cells in a navigation list or stack of visited cells; the cell navigation system may also collect additional data about the visited cells, such as how long the user viewed the cell or kept it selected, what kind of content the cell contains, how the cell is related to other cells, and so on; based on the additional data, the cell navigation system determines the importance of the cell to the user; if the system determines that a cell is not likely to be important to the user, then the system may remove the cell from the navigation list; [0025], the cell navigation system removes entries from the list that are identified as having less relevance to the user; [0040], FIG. 5 is a data structure that illustrates the contents of the navigation list in one embodiment; the hot spot flag field 550 identifies whether the entry represents a hot spot; [0045], an indicator 625 identifies a hot spot entry that the user visits frequently and distinguishes it from other entries by using a different color and border)

Regarding claim 16, claim 16 contains substantially similar limitations to those found in claim 5.  Consequently, claim 16 is rejected for the same reasons.

Regarding claim 7, Erwig teaches all the limitations of claim 1, further comprising:
further comprising displaying the plurality of initial display positions on a user interface by displaying graphical representations of each of the plurality of initial display positions on a same screen (Erwig Figs. 1-7; claim 8, upon selection by the user of a designated cell from the displayed visual list, navigating to the designated cell; [0013], the cell navigation system presents the list to the user as a tool for navigating to the important cells; [0014], direct jumping back to previously visited cells (and back again), using a cell map to navigate through the spreadsheet; [0015], the cell store 120 stores the cells that the system 100 determines are important to the user along with any additional useful information about the cells; [0033], the user may also be able to right-click on the forward or back button to see a list of possible navigation targets as shown in FIG. 6 (list of initial display positions); [0034], the cell navigation system presents a jump map user interface that provides a visual map that displays a reduced-size view of the spreadsheet and an indication of the approximate location of each cell in the list of important cells within the spreadsheet; the cell navigation system may modify the color intensity of the disk to indicate the recency or importance of the cell represented by the disk; the cell navigation system may also modify the size of the disk based on the number of times the user has visited the cell represented by the disk; [0043], FIG. 6 is a display page that illustrates a list-based user interface for displaying the navigation list; [0046], FIGS. 7A and 7B are display pages that illustrate a jump map user interface for displaying the navigation list; when the user selects a disk (e.g., by clicking on it with the mouse or tabbing to it and pressing Enter), the system changes the current cell selection to the cell represented by the selected disk)

Regarding claim 18, claim 18 contains substantially similar limitations to those found in claim 7.  Consequently, claim 18 is rejected for the same reasons.

Regarding claim 8, Erwig teaches all the limitations of claim 7, further comprising:
wherein the graphical representations of the plurality of initial display positions are displayed in a stacked arrangement (Erwig Figs. 1-7; [0013], the system stores the addresses of the visited cells in a navigation list or stack of visited cells; [0022], the cell navigation system keeps a historical navigation list (e.g., a stack) of cells that the user has visited; [0043], FIG. 6 is a display page that illustrates a list-based user interface for displaying the navigation list; [0046], FIGS. 7A and 7B are display pages that illustrate a jump map user interface for displaying the navigation list; when the user selects a disk (e.g., by clicking on it with the mouse or tabbing to it and pressing Enter), the system changes the current cell selection to the cell represented by the selected disk)

Regarding claim 10, Erwig teaches all the limitations of claim 1, further comprising:
wherein weighting historical user actions comprises combining historical actions from multiple users (Erwig Figs. 1-7; [0015], the tracking component 110 tracks the cells that a user visits or selects in a spreadsheet; the user may use a variety of keys and mouse clicks to select various cells in a spreadsheet; the cell store 120 stores the cells that the system 100 determines are important to the user along with any additional useful information about the cells; [0016], the cell store 120 and any information related to the user interface (e.g., the jump map described herein) are stored together with the spreadsheet; the cell store 120 and any information related to the user interface (e.g., the jump map described herein) are stored together with the spreadsheet; separate cell information may be stored for each user of the spreadsheet)

Regarding claim 21, Erwig teaches all the limitations of claim 1, further comprising:
wherein the user's historical actions include actions selected from the group consisting of selection of one or more cells in the spreadsheet and entry of data in the spreadsheet (Erwig Figs. 1-7; claim 2, wherein a cell is designated for trace-based navigation when the characteristic of the navigation is that the user modified the cell; [0004], an essential part of everyday work with spreadsheets is moving around within the spreadsheets to edit and inspect cells; [0013], as the user navigates through a spreadsheet using arrow keys, a tab key, a GoTo box provided by the spreadsheet program, and so forth, the system stores the addresses of the visited cells in a navigation list or stack of visited cells; [0016], the cell navigation system 100 preserves any recently visited cell positions and any user-defined hot spots across editing sessions (actions when editing); [0022], the cell navigation system tracks each cell that a user touches; the cell navigation system keeps a historical navigation list (e.g., a stack) of cells that the user has visited; [0023], a user may place a checkmark in a cell containing a checkbox or may place a checkbox in a separate user interface related to the spreadsheet that identifies a cell that the user may later want to revisit; the cell navigation system stores such cells that are relevant to the user in the navigation list; [0031], the cell navigation system allows the user to configure the types of navigation events that add cells to the list as well as the depth of the list; [0043], the list of entries 610 represents important cells that the user has selected previously)

Regarding claim 25, Erwig teaches all the limitations of claim 1, further comprising:
wherein weighting the user's historical actions within the spreadsheet includes adding a value to affected spreadsheet cell weights for each historical action (Erwig Figs. 1-7; claim 2, wherein a cell is designated for trace-based navigation when the characteristic of the navigation is that the user modified the cell; [0013], as the user navigates through a spreadsheet using arrow keys, a tab key, a GoTo box provided by the spreadsheet program, and so forth, the system stores the addresses of the visited cells in a navigation list or stack of visited cells; the cell navigation system may also collect additional data about the visited cells, such as how long the user viewed the cell or kept it selected, what kind of content the cell contains, how the cell is related to other cells, and so on; based on the additional data, the cell navigation system determines the importance of the cell to the user; if the system determines that a cell is not likely to be important to the user, then the system may remove the cell from the navigation list; [0016], the cell store 120 and any information related to the user interface (e.g., the jump map described herein) are stored together with the spreadsheet; the cell navigation system 100 preserves any recently visited cell positions and any user-defined hot spots across editing sessions (actions when editing); when the user edits the spreadsheet later, the cell navigation system 100 preserves any recently visited cell positions and any user-defined hot spots across editing sessions; information may be stored for each user of the spreadsheet; to audit which cells a particular user viewed and/or modified; [0022], the cell navigation system tracks each cell that a user touches; the cell navigation system keeps a historical navigation list (e.g., a stack) of cells that the user has visited; [0023], a user may place a checkmark in a cell containing a checkbox or may place a checkbox in a separate user interface related to the spreadsheet that identifies a cell that the user may later want to revisit; the cell navigation system stores such cells that are relevant to the user in the navigation list; [0025], the user pausing for a period of time (e.g., 10 seconds) or viewing details about the cell, the cell navigation system may determine that the cell is relevant to the user and store the cell in the list; [0031], the cell navigation system allows the user to configure the types of navigation events that add cells to the list as well as the depth of the list; [0034], the cell navigation system may modify the color intensity of the disk to indicate the recency or importance of the cell represented by the disk; the cell navigation system may also modify the size of the disk based on the number of times the user has visited the cell represented by the disk)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erwig in view of Thrall (US 20050120311 A1, published 06/02/2005).

Regarding claim 4, Erwig teaches all the limitations of claim 3, further comprising:
wherein determining the plurality of initial display positions comprises storing the entries in the weight matrix by weight value and selecting a predetermined number of the top entries (Erwig Figs. 1-7; [0013], as the user navigates through a spreadsheet using arrow keys, a tab key, a GoTo box provided by the spreadsheet program, and so forth, the system stores the addresses of the visited cells in a navigation list or stack of visited cells; the cell navigation system may also collect additional data about the visited cells, such as how long the user viewed the cell or kept it selected, what kind of content the cell contains, how the cell is related to other cells, and so on; based on the additional data, the cell navigation system determines the importance of the cell to the user; if the system determines that a cell is not likely to be important to the user, then the system may remove the cell from the navigation list; [0025], the cell navigation system removes entries from the list that are identified as having less relevance to the user; [0031], the user may elect to keep only the last 20 cells that are determined to be important; [0040], FIG. 5 is a data structure that illustrates the contents of the navigation list in one embodiment)
However, Erwig fails to expressly disclose ranking the entries in the weight matrix by weight value and selecting a predetermined number of the top entries.  In the same field of endeavor, Thrall teaches:
ranking the entries in the weight matrix by weight value and selecting a predetermined number of the top entries (Thrall Figs. 1-8; [0010], the described embodiment determines a user preference score for each image that is clicked for a given query; the score tends to favor images that are not located in popular physical positions in the search results (such as images not on page one) and further tends to favor images that receive large numbers of clicks; the score is determined by dividing a number of actual clicks on the image by an expected number of clicks based on the position of the image within the search results; the scores are then used to populate an index; [0062], result positions 1-15 were on page one and result positions 16-30 were on page two of the user interface; [0065], FIG. 8. continues the example of determining an image user preference score for a query; the number of actual clicks on each image is determined; [0074], the scores for images C, A, and B will result in those images being first in order the next time the query "roadrunner" is received; the user preference score is used as a feature in ranking)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated ranking the entries in the weight matrix by weight value and selecting a predetermined number of the top entries as suggested in Thrall into Erwig.  Doing so would be desirable because what is needed is an improved way of determining search results that are likely to correctly provide the information sought by a user enters a search query (see Thrall [0008]).  User click information is tracked to determine which objects users click on. This information is used to update and improve future results (see Thrall [0009]).  Additionally, Thrall’s ranking by weight and selecting of top entries would improve the navigation lists of Erwig by enabling the system to prominently display locations that are most relevant to the user in a higher positions on the list, thereby enabling the user to easily find the most important locations more quickly.

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 4.  Consequently, claim 15 is rejected for the same reasons.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Erwig in view of Ishak et al. (US 20120005623 A1, published 01/05/2012), hereinafter Ishak.

Regarding claim 24, Erwig teaches all the limitations of claim 1, further comprising:
wherein weighting the user's historical actions within the spreadsheet includes weighting based on a kind of respective affected spreadsheet cells (Erwig Figs. 1-7; [0013], as the user navigates through a spreadsheet using arrow keys, a tab key, a GoTo box provided by the spreadsheet program, and so forth, the system stores the addresses of the visited cells in a navigation list or stack of visited cells; the cell navigation system may also collect additional data about the visited cells, such as how long the user viewed the cell or kept it selected, what kind of content the cell contains, how the cell is related to other cells, and so on; based on the additional data, the cell navigation system determines the importance of the cell to the user; if the system determines that a cell is not likely to be important to the user, then the system may remove the cell from the navigation list; [0025], the cell navigation system removes entries from the list that are identified as having less relevance to the user; [0031], the user may elect to keep only the last 20 cells that are determined to be important)
However, Erwig fails to expressly disclose based on a font and style.  In the same field of endeavor, Ishak teaches:
based on a font and style (Ishak Figs. 1-8; [0026], allows the user to traverse through the important regions; [0029], it should also be noted that these mechanisms are not limited to a particular type of content that can be navigated; typical types of documents include spreadsheets; [0036], as shown in FIG. 3, as opposed to treating the document as a single undifferentiated layer of information, a scroll path is generated, where the properties and/or attributes of the content (e.g., pixel location, dimensions, font style, font size, font face, etc.) are taken into account to identify important regions of the content)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated based on a font and style as suggested in Ishak into Erwig.  Doing so would be desirable there is therefore a need in the art for approaches that provide content-aware navigation. Accordingly, it is desirable to provide methods, systems, and media that overcome these and other deficiencies of the prior art (see Ishak [0008]).  By using content attributes, such as font and style, to determine the importance of content, the system allows the user to traverse through the important regions (see Ishak [0026]) of a spreadsheet ([0029]).  Additionally, Ishak’s determining importance based on font  style would improve the navigation lists of Erwig by enabling the system better determine the importance of based on the kind of contents that the user is navigating (see Erwig [0013]), thereby enabling the user to easily find the most important locations more quickly.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Erwig.

Regarding claim 26, Erwig teaches all the limitations of claim 10, further comprising:
wherein weighting historical user actions comprises weighting historical actions from different users (Erwig Figs. 1-7; claim 2, wherein a cell is designated for trace-based navigation when the characteristic of the navigation is that the user modified the cell; [0013], as the user navigates through a spreadsheet using arrow keys, a tab key, a GoTo box provided by the spreadsheet program, and so forth, the system stores the addresses of the visited cells in a navigation list or stack of visited cells; the cell navigation system may also collect additional data about the visited cells, such as how long the user viewed the cell or kept it selected, what kind of content the cell contains, how the cell is related to other cells, and so on; based on the additional data, the cell navigation system determines the importance of the cell to the user; if the system determines that a cell is not likely to be important to the user, then the system may remove the cell from the navigation list; [0016], information may be stored for each user of the spreadsheet; to audit which cells a particular user viewed and/or modified; [0022], the cell navigation system tracks each cell that a user touches; the cell navigation system keeps a historical navigation list (e.g., a stack) of cells that the user has visited; [0023], a user may place a checkmark in a cell containing a checkbox or may place a checkbox in a separate user interface related to the spreadsheet that identifies a cell that the user may later want to revisit; the cell navigation system stores such cells that are relevant to the user in the navigation list; [0025], the user pausing for a period of time (e.g., 10 seconds) or viewing details about the cell, the cell navigation system may determine that the cell is relevant to the user and store the cell in the list; [0027], the PBT parameter may initially be based on user studies; the default may be modified through programming or by adaptive techniques within the program that "learn" the speed of the user; the cell navigation system may determine an average amount of time that a user pauses on cells, and set the PBT parameter to an amount of time longer than the average, this feature allows for those using augmented means of inputting commands into keyboards, such as voice recognition or mechanical user assistance, to take advantage of the cell navigation system; [0031], the cell navigation system allows the user to configure the types of navigation events that add cells to the list as well as the depth of the list; the user may configure the depth of the list)
Erwig does not expressly disclose weighting historical actions from different users by different amounts.  However, Erwig does disclose that historical edit actions are weighted based on edit actions, such as navigation and modification during editing (claim 2, [0016], [0022-0023], [0031]).  Erwig further discloses weighting historical edit actions based on additional data such as duration, content type, and relationships ([0013]).  Erwig further discloses weighting historical edit actions by multiple users ([0016]).  Erwig further discloses that the system can learn an average dwell time for each user that indicates the importance of cells ([0025-0027]).  Erwig further discloses that users can configure the types of actions that indicate the importance of cells ([0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated to have incorporated weighting historical actions from different users by different amounts (Figs. 1-8; claim 2, [0013], [0016], [0022-0023], [0025-0027], [0031]).  Doing so would be desirable because each user may have different preferences regarding which actions, cells, and content they consider important, as well as different input modality preferences.  Weighting historical actions from different users by different amounts would enable better personalization for each user, thereby enabling each user to easily find their most important locations more quickly.

Allowable Subject Matter
Claim 27 is rejected under 35 U.S.C. 112(b) but would be allowable if the rejection were overcome and the claims rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 27 includes all limitations of parent claim 1.  The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim 27, when taken in the context of the claims as a whole.  

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 11, and 12, the cancellation of claim 23, and the addition of claims 27.  Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143